EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jamie Zheng (Reg. No. 51167) on 11/04/2021.


















1. (Currently Amended) A method for processing streaming media data, wherein the method comprises:
acquiring an index file of the streaming media data, wherein the streaming media data are segmented into a plurality of segment files, and wherein the index file of the streaming media data includes file identifiers of respective ones of the plurality of segment files;
determining at least one target segment file to be replaced in the plurality of segment files in accordance with the index file and information for replacing data; and
converting [[a]] preset replacing streaming media data into at least one replacing segment file matched with the at least one target segment file, and replacing the at least one target segment file in the streaming media data with the at least one replacing segment file to obtain streaming media data having replaced content; [[and]]
the method further comprising: after determining the at least one target segment file to be replaced in the plurality of segment files: 
reading each of the at least one target segment file; and 
parsing a streaming media attribute of the at least one target segment file;
wherein, correspondingly, converting the preset replacing streaming media data into the at least one replacing segment file matched with the at least one target segment file comprises:
converting a streaming media attribute of the preset replacing streaming media data to enable the streaming media attribute of the preset replacing streaming media data to be consistent with the streaming media attribute of the at least one target segment file; and 
segmenting the preset replacing streaming media data into the at least one replacing segment file, a number of the at least one replacing segment file being matched with a number of the at least one target segment file.

2. (Currently Amended) The method in accordance with claim 1, wherein the information for replacing data is configured to indicate a duration interval of the streaming media data to be replaced;
correspondingly, the determining the at least one target segment file to be replaced in the plurality of segment files, in accordance with the index file and the information for replacing data comprises:
parsing the index file to determine a start time node and an end time node of each of the plurality of segment files; and
traversing each of the plurality of segment files, and taking a current segment file as the at least one target segment file to be replaced if the start time node or the end time node of the current segment file is located within the duration interval of the streaming media data to be replaced.

3. (Previously Presented) The method in accordance with claim 2, wherein the determining the start time node and the end time node of each of the plurality of segment files comprises:

adding a duration of the current segment file to the current cumulative total duration, and taking an acquired result as the end time node of the current segment file.

4. (Previously Presented The method in accordance with claim 2, wherein the parsing the index file comprises:
reading content of the index file line by line, and parsing currently read content if the currently read content starts with a specified tag, wherein the specified tag is configured to indicate a duration of a respective segment file; 
skipping the currently read content and judging whether reading of the content of the index file is completed if the currently read content does not start with the specified tag; and 
if reading of the content is not completed, continuing to read a next line of the content of the index file until reading of the content of the index file is completed.



5. (Previously Presented) The method in accordance with claim 4, wherein the determining the start time node and the end time node of each of the plurality of segment files comprises:
taking a current cumulative total duration as a start time node of the current segment file when the content of the current segment file in the index file is read; and


6. (Cancelled) 

7. (Currently Amended) The method in accordance with claim [[6]]1, wherein the converting the streaming media attribute of the preset replacing streaming media data to be consistent with the streaming media attribute of the at least one target segment file comprises:
converting the video attribute and the audio attribute of the preset replacing streaming media data to enable the video attribute and the audio attribute of the preset replacing streaming media data to be consistent with the video attribute and the audio attribute of the at least one target segment file respectively, wherein the video attribute comprises at least one of a video encoding method, a video resolution and a video frame rate, and the audio attribute comprises at least one of an audio encoding method, an audio sampling rate and the number of audio channels; and
converting the replacing streaming media data of which the video attribute and the audio attribute is converted into a stream file, wherein program association table information and program mapping table information of the stream file is consistent with program association table information and program mapping table information of the at least one target segment file.

Currently Amended) The method in accordance with claim [[6]]1, wherein before the converting the streaming media attribute of the preset replacing streaming media data to enable the streaming media attribute of the preset replacing streaming media data to be consistent with the streaming media attribute of the at least one target segment file, the method further comprises:
determining a duration occupied by the at least one target segment file, and comparing a determined duration with a total duration of the replacing streaming media data;
continuing to fill a content of the replacing streaming media data following the replacing streaming media data if the determined duration is greater than the total duration of the replacing streaming media data, until the total duration of the replacing streaming media data of which the content is filled is consistent with the determined duration, and taking the replacing streaming media data of which the content is filled as the preset replacing streaming media data; and
intercepting a data segment of which the duration is consistent with the determined duration from the replacing streaming media data if the determined duration is less than the total duration of the replacing streaming media data, and taking the intercepted data segment as the preset replacing streaming media data.

9. (Currently Amended) The method in accordance with claim 8, wherein the converting the streaming media attribute of the preset replacing streaming media data to be consistent with the streaming media attribute of the at least one target segment file comprises:
at least one target segment file respectively, wherein the video attribute comprises at least one of a video encoding method, a video resolution and a video frame rate, and the audio attribute comprises at least one of an audio encoding method, an audio sampling rate and the number of audio channels; and
converting the replacing streaming media data of which the video attribute and the audio attribute is converted into a stream file, wherein program association table information and program mapping table information of the stream file is consistent with program association table information and program mapping table information of the at least one target segment file.

10. (Cancelled) 




11. (Currently Amended) A server for processing streaming media, comprising a processor and a memory, wherein the memory is configured to store a computer program, and the computer program is executed by the processor to implement a method for processing streaming media data, wherein the method comprises:

determining at least one target segment file to be replaced in the plurality of segment files in accordance with the index file and information for replacing data; and
converting [[a]] preset replacing streaming media data into at least one replacing segment file matched with the at least one target segment file, and replacing the at least one target segment file in the streaming media data with the at least one replacing segment file to obtain streaming media data having replaced content; [[and]]
the method further comprising: after determining the at least one target segment file to be replaced in the plurality of segment files: 
reading each of the at least one target segment file; and 
parsing a streaming media attribute of the at least one target segment file;
wherein, correspondingly, converting the preset replacing streaming media data into the at least one replacing segment file matched with the at least one target segment file comprises:
converting a streaming media attribute of the preset replacing streaming media data to enable the streaming media attribute of the preset replacing streaming media data to be consistent with the streaming media attribute of the at least one target segment file; and 
segmenting the preset replacing streaming media data into the at least one replacing segment file, a number of the at least one replacing segment file being matched with a number of the at least one target segment file.
Currently Amended) The server for processing streaming media in accordance with claim 11, wherein the information for replacing data is configured to indicate a duration interval of the streaming media data to be replaced;
correspondingly, the determining the at least one target segment file to be replaced in the plurality of segment files, in accordance with the index file and the information for replacing data comprises:
parsing the index file to determine a start time node and an end time node of each of the plurality of segment files; and
traversing each of the plurality of segment files, and taking a current segment file as the at least one target segment file to be replaced if the start time node or the end time node of the current segment file is located within the duration interval of the streaming media data to be replaced.

13. (Previously Presented) The server for processing streaming media in accordance with claim 12, wherein the determining the start time node and the end time node of each of the plurality of segment files comprises:
taking a current cumulative total duration as a start time node of the current segment file when the content of the current segment file in the index file is read; and
adding a duration of the current segment file to the current cumulative total duration, and taking an acquired result as the end time node of the current segment file.


Previously Presented) The server for processing streaming media in accordance with claim 12, wherein the parsing the index file comprises:
reading content of the index file line by line, and parsing currently read content if the currently read content starts with a specified tag, wherein the specified tag is configured to indicate a duration of a respective segment file; and
skipping the currently read content and judging whether reading of the content of the index file is completed if the currently read content does not start with the specified tag; and if reading of the content of the index file is not completed, continuing to read a next line of the content of the index file until reading of the content of the index file is completed.

15. (Previously Presented) The server for processing streaming media in accordance with claim 14, wherein the determining the start time node and the end time node of each of the plurality of segment files comprises:
taking a current cumulative total duration as a start time node of the current segment file when the content of the current segment file in the index file is read; and
adding a duration of the current segment file to the current cumulative total duration, and taking an acquired result as the end time node of the current segment file.

16. (Cancelled) 



Currently Amended) The server for processing streaming media in accordance with claim [[16]]11, wherein the converting the streaming media attribute of the preset replacing streaming media data to be consistent with the streaming media attribute of the at least one target segment file comprises:
converting the video attribute and the audio attribute of the preset replacing streaming media data to enable the video attribute and the audio attribute of the preset replacing streaming media data to be consistent with the video attribute and the audio attribute of the at least one target segment file respectively, wherein the video attribute comprises at least one of a video encoding method, a video resolution and a video frame rate, and the audio attribute comprises at least one of an audio encoding method, an audio sampling rate and the number of audio channels; and
converting the replacing streaming media data of which the video attribute and the audio attribute is converted into a stream file, wherein program association table information and program mapping table information of the stream file is consistent with program association table information and program mapping table information of the at least one target segment file.

18. (Currently Amended) The server for processing streaming media in accordance with claim [[16]]11, wherein before the converting the streaming media attribute of the preset replacing streaming media data to enable the streaming media attribute of the preset replacing streaming media data to be consistent with the streaming media attribute of the at least one target segment file, the method further comprises:
at least one target segment file, and comparing a determined duration with a total duration of the replacing streaming media data;
continuing to fill a content of the replacing streaming media data following the replacing streaming media data if the determined duration is greater than the total duration of the replacing streaming media data, until the total duration of the replacing streaming media data of which the content is filled is consistent with the determined duration, and taking the replacing streaming media data of which the content is filled as the preset replacing streaming media data; and
intercepting a data segment of which the duration is consistent with the determined duration from the replacing streaming media data if the determined duration is less than the total duration of the replacing streaming media data, and taking the intercepted data segment as the preset replacing streaming media data.

19. (Currently Amended)	The server for processing streaming media in accordance with claim 18, wherein the converting the streaming media attribute of the preset replacing streaming media data to be consistent with the streaming media attribute of the at least one target segment file comprises:
converting the video attribute and the audio attribute of the preset replacing streaming media data to enable the video attribute and the audio attribute of the preset replacing streaming media data to be consistent with the video attribute and the audio attribute of the at least one target segment file respectively, wherein the video attribute comprises at least one of a video encoding method, a video resolution and a video frame rate, and the 
converting the replacing streaming media data of which the video attribute and the audio attribute is converted into a stream file, wherein program association table information and program mapping table information of the stream file is consistent with program association table information and program mapping table information of the at least one target segment file.

20. (Cancelled) 

21. (New) The method in accordance with claim 1, further comprising:
assigning at least one file identifier for the at least one target segment file in the index file to the at least one replacing segment file, whereby the at least one target segment file in the streaming media data is replaced without changing the index file of the streaming media data.

22. (New) The server for processing streaming media in accordance with claim 11, wherein the method further comprises:
assigning at least one file identifier for the at least one target segment file in the index file to the at least one replacing segment file, whereby the at least one target segment file in the streaming media data is replaced without changing the index file of the streaming media data.

Allowable Subject Matter
Claims 1-5, 7-9, 11-15, 17-19, 21-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose feature “determining at least one target segment file to be replaced in the plurality of segment files after which a reading of each of the at least one target segment file occurs and analyzing a streaming media attribute of the at least one target segment file wherein, correspondingly, converting a preset replacing streaming media data into the at least one replacing segment file being matched with the at least one target segment file comprises a conversion of a streaming media attribute of a preset replacing streaming media data to enable the streaming media attribute of the preset replacing streaming media data to be consistent with the streaming media attribute of the at least one target segment file and segmenting the preset replacing streaming media data into the at least one replacing segment file, wherein a number of the at least one replacing segment file is being matched with a number of the at least one target segment file” as recited in independent claims 1 and 11.  The feature taken in combination with all the other features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANTHONY BANTAMOI/Examiner, Art Unit 2423